Citation Nr: 1119435	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-03 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to additional educational assistance benefits under 10 U.S.C.A. Chapter 1607 (Reserve Educational Assistance Program (REAP)).  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to March 1974.  He had additional service from December 2001 to November 2003 and from March 2004 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that found the Veteran to be eligible for REAP benefits solely from March 5, 2002, to January 31, 2004.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Additional development is needed prior to further disposition of the claim.  

The purpose of REAP is to provide educational assistance to members of the reserve components called or ordered to active service in response to a war or national emergency declared by the President or the Congress, in recognition of the sacrifices that those members make in answering the call to duty.  10 U.S.C.A. § 16161 (West 2002 & Supp. 2010). 

Each military department, under regulations prescribed by the Department of Defense (DOD), and the Department of Homeland Security with respect to the Coast Guard (when it is not operating as a service in the Navy), determines who is eligible for the benefits.  VA administers the program and pays benefits from funds contributed by DOD to each Veteran entitled to educational assistance.  10 U.S.C.A. §§ 16161, 16162, 16163 (West 2002 & Supp. 2010). 

On or after September 11, 2001, a member of a reserve component is entitled to educational assistance if the member (1) served on active duty in support of a contingency operation for 90 consecutive days or more; or (2) in the case of a member of the Army National Guard of the United States or the Air National Guard of the United States, performed full time National Guard duty under 32 U.S.C.A. § 502(f) 32 for 90 consecutive days or more when authorized by the President or Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by Federal funds.  10 U.S.C.A. § 16163(a) (West 2002 & Supp. 2010). 

A member remains entitled to educational assistance while serving (1) in the Selected Reserves of the Ready Reserve, in the case of a member called or ordered to active service while serving in the Selected Reserves; or (2) in the Ready Reserve, in the case of a member ordered to active duty while serving in the Ready Reserve (other than the Selected Reserves).  10 U.S.C.A. § 16164(a)(1) (West 2002 & Supp. 2010). 

The Veteran established eligibility to Chapter 1607 REAP benefits after he was mobilized in connection with Operation Noble Eagle/Enduring Freedom while serving in the Selected Reserves.  10 U.S.C.A. § 16163(a) (West 2002 & Supp. 2010).  The DOD indicated that the Veteran was eligible for REAP benefits from March 5, 2002, the date he was mobilized, to January 31, 2004, the date he was separated from the Selected Reserves.  Based on this information, the RO found that the Veteran was entitled to REAP benefits solely during that period of time because he was not currently participating in the Selected Reserves.

However, in the case of a person who separates from the Selected Reserves of the Ready Reserve after completion of a period of active service described in 10 U.S.C.A. § 16163 and completion of a service contract under honorable conditions, the person remains eligible for REAP benefits for a 10-year period beginning on the date on which the person separated from the Selected Reserves.  10 U.S.C.A. § 16164(a)(2) (West 2002). 

As of October 2008, new legislation was enacted that provides for a 10-year period of eligibility from the date that a claimant is separated from the Selected Reserves.  In order to be eligible, three criteria must be met:  (1) the claimant must have completed his military service obligation (MSO); (2) after completion of the MSO, claimant must be released from the Selected Reserves; and (3) the claimant must have received an "other than dishonorable" discharge.  10 U.S.C.A. § 16164(a)(2) (West 2002 & Supp. 2010). 

In this case, the evidence shows that the Veteran had service from December 2001 to November 2003 and received an honorable discharge.  He was then released from the Selected Reserves in January 2004 after completion of that service.  The Veteran's service separation form also indicates that following the completion of his service and release from the Selected Reserves, he again served in the Naval Reserves from March 2004 to September 2004.  Moreover, the Veteran maintains that his period of service from March 2004 to September 2004 was extended to December 2004 and that he completed a subsequent period of inactive duty for training until he finally retired from service in April 2005.  Although the Veteran reports having additional service, any periods of service the Veteran may have had after September 2004 have not yet been verified.  Because the dates of any additional periods of service would be useful in deciding the Veteran's claim, a remand is necessary for verification of any additional periods of service the Veteran may have had subsequent to September 2004.  Furthermore, the newly enacted 10 U.S.C.A. § 16164(a)(2) is potentially relevant in this case, but it is unclear whether the RO considered the Veteran's claim for additional REAP benefits under that provision.  Following verification of any periods of service beyond September 2004, the RO should also reconsider whether the Veteran is entitled to additional REAP benefits under the criteria of 10 U.S.C.A. § 16164(a)(2).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the National Personnel Records Center (NPRC) or the Defense Finance and Accounting Service (DFAS) verify all periods of the Veteran's reserve service, including when reserve service began and ended, and clearly delineating the periods of active reserve service, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  Reports of retirement points do not provide sufficient information to satisfy the requirements of this remand order.  A listing of dates of service and whether within those dates the service can be characterized as active, ACDUTRA, or INACDUTRA, is needed.  
 
2.  Then, readjudicate the claim, including under the criteria of 10 U.S.C.A. § 16164(a)(2).  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2010).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

